office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postu-122684-12 uilc date october to associate area_counsel cc lb_i large business international from chief branch passthroughs special industries subject whether a publicly traded partnership’s restructuring of incentive distribution rights into common units was a taxable_exchange this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer partnership date date parent a b ------------------------------ ----------------------- ------------------ ---------------- ------------------------------- -- ----------- postu-122684-12 c d e issue ------------- ----------- --------------- did a taxable_exchange result when the general_partner of a publicly_traded_partnership restructured its interest in the partnership including exchanging its incentive distribution rights for newly issued publicly-traded common units conclusion no under the facts described below the restructuring of the general partner’s interest in the partnership was not a taxable transaction facts taxpayer a corporation is the general_partner of partnership a publicly_traded_partnership within the meaning of sec_7704 that is treated as a partnership for federal tax purposes through the operation of sec_7704 partnership was formed on date and its original partnership_agreement granted taxpayer an a percent general_partner interest in profits losses and capital and in addition granted taxpayer certain incentive distribution rights idrs the idrs are a form of non-publicly-traded limited_partnership profits interest that did not carry any interest in partnership capital on date but entitled taxpayer to share in future partnership profits and quarterly distributions the original partnership_agreement provided that as partnership’s total quarterly distributions reached certain thresholds distributions and income allocations to taxpayer under the idrs increased up to a maximum of b percent additionally the idrs entitled taxpayer to a share of partnership’s proceeds on liquidation if partnership’s assets appreciated after date on date taxpayer and partnership consummated an exchange_agreement and amended the partnership_agreement to replace taxpayer’s idrs with common units and less valuable idrs specifically taxpayer’s interest was restructured as follows taxpayer continued to hold its a percent general_partner interest taxpayer’s old idrs were cancelled partnership granted taxpayer c newly-issued publicly-traded common units taxpayer also received new less valuable idrs containing higher thresholds and a lower maximum d percent rather than b percent the terms of the newly-issued idrs and the number of newly-issued publicly-traded common units were calculated to produce the same distribution to taxpayer as the old idrs had produced the prior quarter although taxpayer’s idrs did not carry any capital interest on date by date partnership had significant appreciation in its assets and if partnership were to have postu-122684-12 liquidated immediately before the date restructuring a substantial amount of the proceeds would have been allocated to taxpayer under the old idrs however before date partnership had not experienced a revaluation event in some time and as a result its significant unrealized_appreciation in its assets had not been booked-up and reflected in the capital accounts of its partners thus taxpayer’s capital_account at the beginning of date did not reflect taxpayer’s full economic entitlements upon liquidation thus taxpayer’s capital_account with respect to its newly-issued publicly- traded common units would have been below the capital_account of the other publicly- traded common units which would have meant that partnership’s publicly-traded common units were no longer fungible however also on date taxpayer’s corporate owner parent contributed approximately dollar_figuree to partnership in exchange for newly-issued publicly-traded common units of partnership as a result of this contribution partnership revalued its assets crediting its partners’ capital accounts to reflect how its built-in_gain would be allocated if partnership sold the assets partnership had sufficient unbooked built-in_gain to equalize taxpayer’s capital_account with respect to the c newly-issued publicly-traded common units without needing to shift capital from other partners or allocate extra taxable_income to taxpayer law and analysis sec_704 provides in general that a partner's_distributive_share of income gain loss deduction or credit shall be determined by the partnership_agreement unless the partnership_agreement does not address the allocation or the allocation lacks substantial economic_effect sec_761 provides that for purposes of subchapter_k a partnership_agreement includes any modifications of the partnership_agreement made prior to or at the time prescribed by law for the filing of the partnership return for the taxable_year not including extensions which are agreed to by all the partners or which are adopted in such other manner as may be provided by the partnership_agreement in lipke v commissioner the tax_court interpreted sec_704 and sec_761 in holding that changes to the partners’ sharing ratios are permissible as long as the change is made within the time prescribed by sec_761 and the change is not attributable to a variation under sec_706 such as when a partner sells part of its partnership_interest is partially redeemed or makes an additional capital_contribution absent a variation under sec_706 the tax_court ruled that the partnership’s changes constituted nothing more than a readjustment of partnership items among existing partners which by itself is permissible the principles of lipke were adopted in the proposed sec_706 regulations revrul_84_52 1984_1_cb_157 addresses the conversion of a four-person state-law general_partnership into a limited_partnership in the same state with two 81_tc_689 id pincite prop_reg sec_1_706-4 sec_74 fr date postu-122684-12 partners becoming limited partners and two partners becoming both limited and general partners each partner's total percent interest in the partnership's profits losses and capital remains the same revrul_84_52 concludes that the conversion of general_partnership interests into limited_partnership interests will not cause the partners to recognize gain_or_loss under sec_741 or sec_1001 revrul_95_37 1995_1_cb_130 holds in part that the federal_income_tax consequences described in revrul_84_52 apply to the conversion of an interest in a domestic_partnership into an interest in a domestic llc revrul_95_55 1995_2_cb_313 holds in part that that the consequences of revrul_84_52 apply to a conversion of a general_partnership into an llp sec_1_704-1 provides rules for partnership revaluations of property and states in part that a partnership_agreement may upon the occurrence of certain events increase or decrease the capital accounts of the partners to reflect a revaluation of partnership property on the partnership's books capital accounts so adjusted will not be considered to be determined and maintained unless the adjustments are based on the fair_market_value of partnership property on the date of adjustment the adjustments reflect the manner in which the unrealized income gain loss or deduction inherent in such property that has not been reflected in the capital accounts previously would be allocated among the partners if there were a taxable disposition of such property for such fair_market_value on that date the partnership_agreement requires that the partners' capital accounts be adjusted for allocations to them of depreciation depletion amortization and gain_or_loss as computed for book purposes with respect to such property the partnership_agreement requires that the partners' distributive shares of depreciation depletion amortization and gain_or_loss as computed for tax purposes with respect to such property be determined so as to take account of the variation between the adjusted tax basis and book_value of such property in the same manner as under sec_704 and the adjustments are made principally for a substantial non-tax business purpose-- i in connection with a contribution of money or other_property other than a de_minimis amount to the partnership by a new or existing partner as consideration for an interest in the partnership ii in connection with the liquidation of the partnership or a distribution of money or other_property other than a de_minimis amount by the partnership to a retiring or continuing partner as consideration for an interest in the partnership iii in connection with the grant of an interest in the partnership other than a de_minimis interest on or after date as consideration for the provision of services to or for the benefit of the partnership by an existing partner acting in a partner capacity or by a new partner acting in a partner capacity or in anticipation of being a partner iv in connection with the issuance by the partnership of a noncompensatory_option other than an option for a de_minimis partnership_interest or v under generally accepted industry accounting practices provided substantially_all of the partnership's property excluding money consists of stock securities commodities options warrants futures or similar instruments that are readily_tradable on an established_securities_market postu-122684-12 the restructuring of taxpayer’s interest in partnership was a readjustment of partnership items among existing partners not a taxable_exchange additionally no taxable capital shift occurred although the restructuring of taxpayer’s rights under the partnership_agreement was not a revaluation event under sec_1_704-1 and did not itself affect taxpayer’s capital_account parent’s date contribution was a revaluation event under sec_1_704-1 and partnership had sufficient unbooked built-in_gain in its assets to increase taxpayer’s capital_account with respect to the newly issued common units without needing to shift capital from other partners case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine the ability of the internal_revenue_service to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call benjamin weaver at or wendy kribell at if you have any further questions sincerely ________________________________ david r haglund chief branch office of the associate chief_counsel passthroughs special industries
